UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8523


TYRONE CARSON,

                  Plaintiff - Appellant,

             v.

KEVIN WILLIAMS;     CURTIS   BUFFORD,   official   and   individual
capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:08-cv-03527-PMD)


Submitted:    February 19, 2009             Decided:   February 27, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Carson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyrone Carson appeals the district court’s order and

judgment accepting the recommendation of the magistrate judge

and dismissing without prejudice Carson’s complaint.                         Because

Carson did not file objections to the magistrate judge’s report

and   recommendation,    he    waived       his    right     to   appeal.     United

States   v.    Schronce,      727     F.2d        91,   94    (4th    Cir.    1984).

Accordingly, we affirm.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   the    court   and     argument       would   not     aid   the

decisional process.

                                                                             AFFIRMED




                                        2